Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of additional currently cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 states a “relatively low ambient temperature”.  It is unclear what would defice a “low ambient temperature” and it is unclear what this temperature is relative to.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 26-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178617 Andersson, in view of Cuthbert US 2013/0216989 in view of Lavi US 2017/0365182

As per claim 19. (Currently Amended) Andersson teaches A system comprising a plurality of and communication network(s), and communication network(s), and analyze the measurements/readings, the behavior(s) of the at least one person, and (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location, to thereby determine a risk of an addiction-related or restriction violation-related behavior(s) of the at least one person relative to a trigger threshold(s); to lower the risk of the addiction-related or restriction violation-related behavior(s) associated with a trigger(s) from reaching or exceeding the trigger threshold(s) associated with the addiction-related or restriction violation-related behavior(s) before the addiction-related or restriction violation-related behavior occurs; 3and rd party; Examiner asserts that the user is not required to take measurements, because the phone, or bracelet, or clothing sensors take readings independent of user actions)

Cuthbert more explicitly teaches lowering the risk of addiction related or restriction violation related behaviors associated with a trigger from reaching or exceeding the trigger threshold associated with the addiction related or restriction violation related behavior before the behavior occurs. [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to 

Lavi teaches monitor result(s) of the one or more actions to thereby determine effectiveness of risk lowering action(s) and determine modification(s), if any, to profile parameter(s) of the at least one person, risk determination algorithm(s) and/or measurements/readings taken by the plurality of devices, sensors, and communications network(s) relative to the trigger(s) and/or the addiction-related or restriction violation-related behavior(s) of the at least one person.  [0051][0052] (Lavi teaches feedback to optimize the personal program and results).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Lavi with the prior art because it leads to more efficient treatment.


As per claim 26. (Currently Amended) Andersson teaches The system of claim 19, wherein the system is configured to: dynamically and proactively determine whether at least one mental trigger that is indicative of a risk of a future occurrence(s) of the addiction-related or restriction violation- related behavior(s) by the at least one person and/or that is an underlying root cause of the addiction-related or restriction violation-related behavior(s) by the at least one person is active or imminent based on the behavior(s) of the at least one person and: (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the analysis of information related to the behavior(s) and the plurality of measurements/readings taken by the plurality of and communication network(s); and rd party, Examiner asserts that the user is not required to take measurements, because the phone, or bracelet, or clothing sensors take readings independent of user actions)

Cuthbert teaches the trigger is mental [0089]


As per claim 27. (Currently Amended)  Cuthbert teaches The system of claim 19, wherein the system is configured to: dynamically and proactively determine whether at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the addiction-related or restriction violation-related behavior(s) by the at least one person and/or that are an underlying addiction-related or restriction violation-related behavior(s) by the at least one person is active or imminent based on the behavior(s) of the at least one person and: (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location, as determined through analysis of information related to the behavior(s) and the plurality of measurements/readings taken by the plurality of and communication network(s); and 

Andersson teaches facilitate one or more actions and/or activities to preempt the at least one trigger from becoming active or to mitigate the at least one trigger if active.  (page 8 lines 10-22, page 9 line 12 to page 11 line 13; page 15 lines 4-20, page 17 lines 10-15)

As per claim 28. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to: determine whether any of the trigger(s) that is indicative of a risk of a future occurrence(s) of the addiction-related or restriction violation-related behavior(s) by the at least one person and/or that are an underlying root cause of the addiction-related or restriction violation-related behavior(s) by the at least one person is active or imminent based on the behavior(s) of the at least one person and: (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location, as determined through analysis of information related to the behavior(s) and the plurality of measurements/readings taken by the plurality of devices, sensors, 
[0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches addiction related behavior, and the context, associated with said behavior and facilitating one or more actions to preempt the trigger and or mitigate the trigger if active)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)

As per claim 29. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to analyze the measurements/readings in conjunction with a personalized profile(s) for the at least one person to determine a level or degree of the behavior(s) for the at least one person, which analysis is usable by the system in determining the risk of the addiction-related or restriction violation related behavior(s) of the at least one person relative a trigger threshold(s).  
[0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be 

As per claim 30. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to analyze the measurements/readings in conjunction with a personalized profile(s) for the at least one person to determine a level or degree of anger, conflict, or yelling for the at least one person, which analysis is usable by the system in determining the risk of the addiction-related or restriction violation related behavior(s) of the at least one person relative a trigger threshold(s).  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)


As per claim 31. (New) Andersson teaches The system of claim 19, wherein the trigger(s) relate to behavior(s) that, upon reaching certain threshold level(s), is likely to cause addiction-related behavior(s).  (page 9)


Andersson additionally teaches trigger thresholds (page 8 lines 10-22, page 9 line 12 to page 11 line 13; page 15 lines 4-20, page 17 lines 10-15)


As per claim 33. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to determine whether any of the trigger(s) for the at least one person is active or present by analyzing one or more settings for the at least one person with the measurements/readings taken by the plurality of devices, sensors, and communication network(s).  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging 


As per claim 34. (New) Cuthbert teaches The system of claim 33, wherein: the one or more settings for the at least one person include one or more of blood pressure, heart rate, skin temperature, body temperature, respiratory rate, perspiration, weight, exercise schedule, external temperature, noise levels/loudness, and noise types/frequency(ies); and the plurality of devices, sensors, and communications network(s) comprise one or more biometric, environmental, and/or behavioral sensors that provide biometric, environmental, and/or behavioral data for the at least one person usable by the system in determining whether any of the trigger(s) for the at least one person is active or present.  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)





As per claim 36. (New) Cuthbert teaches The system of claim 19, wherein the behavior(s) includes addiction-related behavior(s), and wherein the trigger(s) include one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger.   [0089]

As per claim 37. (New) Cuthbert teaches The system of claim 19, wherein: the plurality of devices, sensors, and communication network(s) are configured for monitoring noise level and/or 


As per claim 39. (New)  Cuthbert teaches The system of claim 19, wherein: the plurality of devices, sensors, and communication network(s) are configured for monitoring noise level and/or speech of the at least one person, skin and/or body temperature of the at least one person, and proximity of the at least one person to one or more other persons; and the system is configured to determine that an Anger trigger for the at least one person is active or imminent based on the measurements/readings of the noise level and/or profane speech by the at least one person, elevated skin and/or body temperature of the at least one person, and proximity of the at least one person to the one or more other persons.  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]     (Cuthbert teaches a personalized program including 

As per claim 40. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to implement one or more actions to change the behavior(s) associated with a trigger(s) such that the risk of the addiction-related or restriction violation-related behavior(s) associated with the trigger(s) falls below the trigger threshold(s) associated with the addiction-related or restriction violation-related behavior(s) behavior(s).  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)


As per claim 41. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to determine the risk of the behavior(s) of the at least one person relative to a trigger threshold(s) through analysis of 9information related to the behavior(s) including the plurality of 


As per claim 42. (New) Cuthbert teaches The system of claim 41, wherein: the information related to the behavior(s) includes include one or more of blood pressure, heart rate, skin temperature, body temperature, respiratory rate, perspiration, weight, exercise schedule, external temperature, noise levels/loudness, and noise types/frequency(ies); and the plurality of devices, sensors, and communications network(s) comprise one or more biometric, environmental, and/or behavioral sensors that provide biometric, environmental, and/or behavioral data for the at least one person that is usable by the system to determine the risk of the behavior(s) of the at least one person relative to a trigger threshold(s).  [0056][0063] [0077] [0088]  [0089] [0091][0130]-


As per claim 43. (New) Lavi teaches The system of claim 19, wherein the system is configured to update a personalized profile(s) for the at least one person with the modifications to the profile parameter(s) as determined by the system including the results of one or more actions implemented for the at least one person to lower the risk of the addiction-related or restriction violation-related behavior(s).  [0051][0052] (teaches modification of personal profile for optimum results)

As per claim 44. (New) Cuthbert teaches The system of claim 19, wherein: the plurality of devices, sensors, and communication network(s) comprise a plurality of interface devices configured to engage in interaction with the at least one person, with one or more support persons for the at least one person, with one or more third parties, and/or with one or more other systems; and the system is configured to select and implement the interaction to lower the risk of the addiction-related or restriction violation-related behavior(s) based on a personalized profile(s) for the at least one person, the trigger(s), the behavior(s), and/or the 


As per claim 45. (New) Lavi teaches The system of claim 19, wherein the system is configured to select, recommend, and/or implement one or more actions from a plurality of available actions based on a determination that the implementation of the selected one or more actions will lower the risk of the addiction-related or restriction violation-related behavior(s) based on a personalized profile(s) for the at least one person, the trigger(s), the behavior(s), and/or the context.  [0051][0052] (teaches modification of personal profile for optimum results)


As per claim 46. (New) Lavi teaches personalized improvement of the system for actions [0051][0052] (teaches modification of personal profile for optimum results) 
Cuthbert teaches The system of claim 45, wherein the one or more actions selected and implemented by the system includes a notification(s) of the risk of the addiction-related or restriction violation-related behavior(s) and an instruction(s) for lowering the risk of the 


As per claim 47. (New) Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person includes at least three or more 5W1H (who, what, when, where, why, how) attributes.  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)




As per claim 49. (New) Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person includes: where is the location of the at least one person; when the at least one person is at the location; and an environmental condition at the location.  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)


As per claim 50. (New) Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person comprises one or more of a situation, an environmental condition, and a state of mind of the at least one person.  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)

As per claim 51. (New) Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person comprises: 11a situation and an environmental condition; an environmental condition and a state of mind of the at least one person; a situation and a state of mind of the at least one person; or a situation, an environmental condition, and a state of mind of the at least one person.  [0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches personalized profiles that monitor and are updated related to user behavior)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, 

As per claim 52. (New)  Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person includes: why an addict is at the location; who (if anyone) is virtually and/or actually with the addict at the location or nearby the location within audible, visual, and/or electronic detection range of the devices, sensors, and/or communication network(s); what the addict is doing at the location; when the addict is at the location; and how the addict got to the location and/or plans to leave the location.  
[0056][0063] [0077] [0088]  [0089] [0091][0130]-[0134][140][0142]-[0144][0161][0164]   (Cuthbert teaches a plurality of methods to determine, who, why, what, when, and method of travel) (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)
Andersson additionally features questionnaires. 

As per claim 53. (New) Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person includes at least three or more of: where is the location of the at least one person; why the at least one person is at the location; who (if anyone) is virtually and/or actually with the at least one person at the location or nearby the 
[0056][0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert at minimum teaches where the person is, what the person is doing, and when)  (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)


As per claim 54. (New) Cuthbert teaches The system of claim 19, wherein the context(s) associated with the behavior(s) of the at least one person includes at least three or more of: where is the at least one person; why is the at least one person exhibiting the behavior(s); 12who (if anyone) is virtually and/or actually with the at least one person or nearby the at least one person within audible, visual, and/or electronic detection range of the devices, sensors, and/or communication network(s); what is the at least one person doing; when is the at least one person exhibiting the behavior(s); how is the at least one person exhibiting the behavior(s); and an environmental condition.  [0056][0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert at minimum teaches where the person is, what the person is 


As per claim 55. (New) Cuthbert teaches The system of claim 19, wherein: the context(s) associated with the behavior(s) of the at least one person comprises at least one or more interrelated conditions including one or more of situations, circumstances, events, environmental conditions, activities, and actions being done by, associated with, and/or around the at least one person, time, and/or the location of the at least one person as determined through the plurality of devices, sensors, and communications network(s); and the system is configured to determine the behavior(s) of the at least one person and the context(s) associated with the behavior(s) of the at least one person by analysis of data from the plurality of devices, sensors, and communications network(s) with one or more settings for the at least one person.   [0056][0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)

As per claim 56. (New) Cuthbert teaches The system of claim 19, wherein the plurality of devices, sensors, and communication network(s) comprises at least two different types of devices, sensors, and communication network(s) configured to take a plurality of different types of measurements/readings.   [0033]-[0042]  (teaches a plurality of different sensors used to take readings)

As per claim 57. (New)  Cuthbert teaches The system of claim 19, wherein the system is configured to: automatically determine, through the plurality of measurements/readings automatically taken by the plurality of devices, sensors, and communications network(s), the behavior(s) of the at least one person and (a) the context(s) associated with the behavior(s) of the at least one person; or (b) the location and the context(s) associated with the behavior(s) of the at least one person, without requiring the at least one person to manually take the plurality of 13measurements/readings using the plurality of devices, sensors, and communications network(s); and automatically analyze the measurements/readings, the behavior(s) of the at least one person, and (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location, to thereby determine the risk of the addiction-related or restriction violation-related behavior(s) of the at least one person relative to the trigger threshold(s), without requiring the at least one person to manually predict the risk of the addiction-related or restriction violation- related behavior(s).  [0056][0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to 

As per claim 58. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to determine the context(s) associated with the behavior(s) of the at least one person including why the at least one person is exhibiting the behavior(s) based on at least one or more of: where is the at least one person; who (if anyone) is virtually and/or actually with the at least one person or nearby the at least one person within audible, visual, and/or electronic detection range of the devices, sensors, and/or communication network(s); what is the at least one person doing; when is the at least one person exhibiting the behavior(s); how is the at least one person exhibiting the behavior(s); and at least one environmental condition.  [0056][0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)


As per claim 59. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to: determine whether the measurements/readings, the behavior(s) of the at least one 

As per claim 60. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to: determine whether the measurements/readings, the behavior(s) of the at least one person, and (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location correspond to a trending risk of the addiction-related or restriction violation-related behavior; and facilitate one or more actions to lower the risk of a future occurrence of the addiction- related or restriction violation-related behavior(s) before the addiction-related or restriction violation-related behavior occurs.  [0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from 

As per claim 61. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to: analyze the measurements/readings, the behavior(s) of the at least one person, and (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location to determine a risk of a future occurrence(s) of the addiction-related or restriction violation-related behavior(s) by the at least one person; and facilitate one or more actions to lower the risk of the future occurrence of the addiction- related or restriction violation-related behavior(s) before the addiction-related or restriction violation-related behavior occurs. [0063] [0077] [0088]  [0089] [0091][0131][0132][140][0142]-[0144][0161][0164]   (Cuthbert teaches a personalized program including ongoing analysis of behaviors of the person including context and location from sensors, and facilitating actions to lower the risk before behavior occurs;  Cuthbert teaches a plurality of behaviors, and messaging based on personal program, and behavioral patterns, Cuthbert teaches that these actions/messaging may be anticipatory thus lowering the risk of future occurrence of behavior, and rewarding user for positive behavior.)

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178617 Andersson, in view of Cuthbert US 2013/0216989 in view of Lavi US 2017/0365182 in view of Shuster US 9,288,196

As per claim 20. (Currently Amended) The system of claim 19 wherein: the system is configured to restrict and condition access to data for the at least one person collected by the plurality of and communication network(s), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the access control of Shuster with Andersson because it increases security.


As per claim 21. (Previously Presented) Andersson teaches The system of claim 20, wherein the location-based and/or context-based data includes a location of the user and a context of the user at the location.  (page 15 lines 4-20; Page 17 lines 10-15) (GPS) 

As per claim 22. (Currently Amended) Andersson teaches The system of claim 20, wherein the location-based and/or context-based data includes context data for the at least one person based on at least one trigger for the at least one person that is indicative of a risk of a future occurrence(s) of the addiction- related or restriction violation-related behavior(s) by the at least one person and/or that is an underlying root cause of the addiction-related or restriction violation-related behavior(s) by the person; and wherein the system is configured to: dynamically and proactively determine whether the at least one trigger for the at least one person is active or imminent via one or more of the plurality of and communication network(s); 

As per claim 23. (Previously Presented)  Andersson teaches The system of claim 22, wherein the context data for the at least one person includes one or more images based on the at least one trigger for the at least one person.  Page 18 lines 5-10;  Page 19 lines 10-25)  (teaches presenting the user with context data based on the trigger)

As per claim 24. (Currently Amended)  Cuthbert teaches The system of claim 22, wherein the at least one trigger for the at least one person includes at least one mental trigger that is indicative of a risk of a future occurrence(s) of the addiction-related or restriction violation-related behavior(s) by the at least one person and/or that is an underlying root cause of the addiction-related or restriction violation-related behavior(s) by the person.  [0089][0131][0132][140][0161][0164]   (Cuthbert teaches a wide variety of mental triggers and monitoring systems regarding addictive behavior)

As per claim 25. (Currently Amended) Cuthbert teaches The system of claim 22, wherein the at least one trigger for the at least one person includes at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the addiction-related or restriction violation-related behavior(s) by the at least one person and/or that are an underlying root cause of the addiction- related or restriction violation-related behavior(s) by the person.  [0089] (Anger, Anxiety, Boredom, etc)







Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439